t c memo united_states tax_court dale grimm petitioner v commissioner of internal revenue respondent docket no 4649-16l filed date r mailed p a notice_of_determination sustaining a proposed collection action p prepared a petition applied postage using a private postage meter and mailed the petition to the court the court did not receive the petition within days of the date of the notice_of_determination further the petition was received by the court later than a document would ordinarily be received if it were postmarked at the same point of origin by the u s postal service on the last day of the period prescribed for filing the petition r moved to dismiss the case for lack of jurisdiction held p’s petition does not satisfy the requirements of sec_301_7502-1 proced admin regs and we must dismiss this case for lack jurisdiction dale grimm pro_se evan k like for respondent memorandum opinion wherry judge this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination respondent moves that this case be dismissed on the ground that the petition was not filed within the time prescribed by sec_6330 or sec_7502 as explained below we will grant respondent’s motion background a hearing on respondent’s motion was held in columbus ohio on date before the hearing the parties filed a stipulation of facts the stipulation of facts and the attached exhibits are incorporated by this reference at the time the petition was filed petitioner resided in ohio petitioner timely filed a federal_income_tax return for the taxable_year reporting total income of dollar_figure self-employment_tax of dollar_figure and total_tax of 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times all monetary amounts are rounded to the nearest dollar dollar_figure petitioner claimed an earned_income_tax_credit of dollar_figure and a tax_refund of dollar_figure respondent determined that petitioner had not claimed a deduction of dollar_figure for self-employment_tax respondent also determined that petitioner had overstated the amount of earned_income_tax_credit that he was entitled to by dollar_figure pursuant to sec_6213 respondent adjusted the amounts of the self- employment_tax deduction and the earned_income_tax_credit on petitioner’s return accordingly as a result of the adjustments respondent determined that petitioner was not entitled to the claimed refund of dollar_figure but instead had an outstanding income_tax_liability of dollar_figure respondent also determined that petitioner was liable for a failure-to-pay timely addition_to_tax under sec_6651 on date respondent issued petitioner a notice_of_intent_to_levy and notice of your right to a hearing on date petitioner submitted a form request for a collection_due_process or equivalent_hearing petitioner’s case was assigned to a settlement officer so at the internal_revenue_service office of appeals appeals_office on date the so mailed petitioner a letter scheduling a telephone collection_due_process cdp hearing for date petitioner called the so at the scheduled time and informed her that he was recording the call because petitioner had not provided advance notice of his intent to record the call the so asked petitioner to stop recording or she would need to terminate the call pursuant to internal_revenue_service policy petitioner declined to stop recording and the so ended the call see sec_7521 requiring taxpayer to provide notice to irs before making audio recording that same day the so mailed a letter offering a cdp conference by mail and asked petitioner to provide any information he wanted her to consider within days on date petitioner mailed a letter in response asking for clarification of the mathematical changes respondent had made to his return and asserting that he had the right to record all phone calls with respondent’s employees on date respondent mailed petitioner a notice_of_determination sustaining the proposed levy in response petitioner completed a petition for his taxable_year and mailed it to the court the envelope containing the petition bears a private postal meter stamp date of date a letter mailed from petitioner’s address in new carlisle ohio would generally be delivered to 2the petition itself was apparently completed and signed on date washington d c within about three or four days the petition was received and filed by the court on date which wa sec_46 days after the mailing of the notice_of_determination petitioner runs a small local newspaper in the course of his business he sends many items through the mail and uses a private postage meter to apply the appropriate postage after postage is applied outgoing mail is ordinarily placed in a tray for the u s postal service and is usually picked up within one business_day occasionally petitioner may have personally delivered outgoing mail to his local post office no evidence was presented to the court indicating that there was a delay in the ordinary transmission of the mail from new carlisle ohio to washington d c during january or date discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress sec_7442 85_tc_527 when the appeals_office issues a notice_of_determination to a taxpayer following an administrative hearing sec_6330 provides that the taxpayer ha sec_30 days following the issuance of the notice to file a petition for review with the tax_court 122_tc_258 if the taxpayer fails to file a timely petition then the court will and must dismiss the action for lack of jurisdiction id petitioner as the party invoking the court’s jurisdiction bears the burden of demonstrating that it exists see eg dees v commissioner t c __ date because the petition was received by the court more than days after the notice_of_determination was issued petitioner relies on sec_7502 to establish that his petition was timely if sec_7502 applies a document that is timely mailed is treated as timely filed in order for sec_7502 to apply the document must be mailed in accordance with certain requirements set forth in the statute and the regulations see sec_7502 and b sec_301_7502-1 proced admin regs for example the document must be mailed in a properly addressed envelope with sufficient prepaid postage see sec_301_7502-1 proced admin regs there are additional rules regarding the postmark on the envelope id subdiv iii a document with a u s postal service postmark generally will be considered filed on the date of the postmark id subdiv iii a however the postmark on the petition’s envelope was made by petitioner’s private postage meter sec_301_7502-1 proced admin regs sets forth the following rules for a postmark made other than by the u s postal service in general --if the postmark on the envelope is made other than by the u s postal service-- i the postmark so made must bear a legible date on or before the last date or the last day of the period prescribed for filing the document or making the payment and ii the document or payment must be received by the agency officer or office with which it is required to be filed not later than the time when a document or payment contained in an envelope that is properly addressed mailed and sent by the same class of mail would ordinarily be received if it were postmarked at the same point of origin by the u s postal service on the last date or the last day of the period prescribed for filing the document or making the payment document or payment received late --if a document or payment described in paragraph c iii b is received after the time when a document or payment so mailed and so postmarked by the u s postal service would ordinarily be received the document or payment is treated as having been received at the time when a document or payment so mailed and so postmarked would ordinarily be received if the person who is required to file the document or make the payment establishes-- i that it was actually deposited in the u s mail before the last collection of mail from the place of deposit that was postmarked except for the metered mail by the u s postal service on or before the last date or the last day of the period prescribed for filing the document or making the payment ii that the delay in receiving the document or payment was due to a delay in the transmission of the u s mail and iii the cause of the delay the petition was received by the court on date which i sec_24 days after petitioner alleges that it was mailed and at least days after a document would ordinarily be received if it were postmarked at the same point of origin by the u s postal service on the last day of the period prescribed for filing the document see sec_301_7502-1 proced admin regs the parties agree that the ordinary delivery time for a properly addressed envelope sent from new carlisle ohio to washington d c is three to four days accordingly the petition was not received by the court within the ordinary delivery time for mail sent from new carlisle ohio to washington d c therefore under sec_301_7502-1 proced admin regs quoted above the petition will not be deemed filed on the postmark date date unless petitioner establishes that the petition was actually deposited in the mail before the last collection of the mail on date the last day for filing the petition that the delay in receiving the petition was due to a delay in the transmission of the mail and the cause of the delay see id see also gomez v commissioner tcmemo_1996_561 72_tcm_1602 little v commissioner tcmemo_1995_491 70_tcm_991 at a hearing on respondent’s motion petitioner offered his own testimony as evidence to establish that the petition should be treated as timely filed petitioner testified that his usual business practice is to place items in the mail immediately after applying postage with his meter a u s postal service letter carrier then picks up the items from a designated tray later that day or perhaps the next petitioner sends a lot of mail mostly invoices in the course of his business and he candidly testified that he could not recall the specific circumstances surrounding the mailing of the tax_court petition however he testified that any envelope that was stamped with postage would be placed in the mail more or less immediately his business needs to promptly collect on invoices to remain competitive we note that even if the petition remained in petitioner’s office for a week after being stamped he could still have established that it satisfied the first requirement of sec_301_7502-1 proced admin regs however other than expressing a general view that the service provided by the u s postal service has declined over the years petitioner could not point to any evidence that might establish that a delay in the court’s receipt of the petition was due to a delay in transmission of the mail or the cause of such a delay accordingly the petition does not satisfy the requirements of subdivision ii or iii of sec_301_7502-1 proced admin regs the petition arrived at the court more than days after the notice_of_determination was issued and later than a timely mailed petition would be expected to arrive the petition does not bear a u s postal service postmark and petitioner is unable to establish that the court’s untimely receipt of the petition was due to a delay in the transmission of the mail and the source of that delay accordingly sec_7502 does not apply to the petition see sec_301_7502-1 proced admin regs without a timely filed petition the court lacks jurisdiction to review respondent’s determination see weber v commissioner t c pincite to reflect the foregoing an appropriate order will be entered granting respondent’s motion to dismiss for lack of jurisdiction
